Dear Ms. Wooten:
We are in receipt of your request for an Attorney General's Opinion regarding a proposed amendment to the Charter of the City of St. Martinville. You have asked whether the city is in compliance with R.S. 33:1181 and whether the amendment is consistent with the constitution and laws of the United States and the State of Louisiana.
LSA-R.S. 33:1181 provides:
      When a municipality existing prior to July 29, 1898, and having a population of two hundred thousand or less, which has not come under the provisions of Part I of Chapter 2 of this Title [the Lawrason Act], desires to amend its charter, the same may be done in this way: The municipal governing body may prepare, in writing, the desired amendments, have the same published for three weeks in a newspaper published in the municipality, if there be one, and if none, then by posting for said time in at least three public places therein; the proposed amendments shall then be submitted to the governor, who shall submit them to the Attorney General for his opinion. If the Attorney General is of the opinion that the proposed amendments are consistent with the constitution and laws of the United States and of this state, including Part I of Chapter 2 of this Title, the Governor shall approve the proposed amendments . . . (Emphasis added).
Attached hereto, please find a copy of Attorney General Opinion No. 97-42, which explained in detail why any amendment to the special charter of the City of St. Martinville is required to be in compliance with not only the laws of the United States and this State, but specifically the Lawrason Act, R.S. 33:321 etseq.
The proposed amendment is Ordinance No. 98-2, which amends Article 2, Section 9 of the charter, increasing the salary of the Mayor. The ordinance was adopted by a majority vote on April 20, 1998. A notarized statement from The Teche News indicates that the ordinance was advertised in the weekly issues of May 6, 1998, May 13, 1998 and May 20, 1998. The clerk certified that no opposition or objection was filed as to Ordinance No. 98-2.
With regard to compliance with the Lawrason Act, R.S.33:404.1 was amended by Louisiana Acts 1997, No. 309, to allow the governing authority to increase (but not decrease) the compensation of elected municipal officers at any time during their term of office. The prior law, which prohibited the increase during the effective date of the present term or within the last six months for aldermen, was repealed by Act 309 (1997). The letter from the city attorney states that the proposed ordinance does not reduce the salary of the Mayor.
Therefore, it is the opinion of this office that the City of St. Martinville has complied with the provisions of R.S.33:1181 and that the proposed amendment [Ordinance No. 98-2] to the special charter of the City of St. Martinville complies with the constitution and laws of the United States and the State of Louisiana, including the Lawrason Act. The city is responsible for obtaining Section 5 approval under the provisions of the 1965 Voting Rights Act, 42 U.S.C. § 1973, and is responsible for filing the amendment with the Secretary of State, pursuant to LSA-R.S. 33:1181.1.
Trusting this adequately responds to your request, we remain
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI:ARL:
Enclosures
State of Louisiana DEPARTMENT OF JUSTICE BATON ROUGE 70804-9095 RICHARD P. IEYOUB ATTORNEY GENERAL
                                     OPINION NUMBER 97-42 71-1 MUNICIPALITIES — Special Charters
                                  LSA-R.S. 33:321
LSA-R.S. 33:1181
                                  Review of special legislative charter amendments. Advises the governor to approve of the amendment to the City of New Iberia's special legislative charter regarding an increase in compensation for the mayor and board of trustees, with restrictions on the effective date applicable to the board of trustees. (Repeals Atty. Gen.Op. No. 87-452 and No. 94-412).
                             MARCH 21, 1997 OPINION NUMBER 97-42
Mr. Cheney C. Joseph, Jr. Executive Counsel to the Governor P.O. Box 94004 Baton Rouge, LA 70804-9005